DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-22, drawn to a bio-based plastic container made from recycled bio-based material, classified in Y02P20/145.
II. Claims 23-24, drawn to an apparatus for reclaiming bio-based material by identifying bio-based material and sorting it, classified in B29B2017/0203.

The inventions are independent or distinct, each from the other because:
Inventions I and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the inventions have different designs, modes of operation, and effects since Group I is drawn to a plastic container while Group II is drawn to an apparatus that identifies and sorts bio-based materials.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with John Guenther on 1/27/22 a provisional election was made without traverse to prosecute the invention of Group I, claims 1 - 22.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 23 – 24 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 23 of U.S. Patent No. 10,744,680. 
Although the claims at issue are not identical, they are not patentably distinct from each other because (1) ‘680 recites PET as the plastic while the present claims more broadly simply recite plastic, thus fully encompassing ‘680; and (2) ‘680 recites that the identifier is part of the plastic or is within the plastic while the present claims more broadly merely recite an identifier (which can be broadly interpreted as a label pasted on the plastic container, for example), thus also fully encompassing ‘680.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 2, 7 and 17 – 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KRIEGEL et al (US 2010/0028512).
Claims 1, 2 and 7: KRIEGEL discloses (see entire document) packaging and containers comprising recycled bio-based material. The method for reclaiming bio-based polyethylene terephthalate (PET) plastic materials comprises the steps of receiving the waste bio-based PET containers and recycling the containers based on their content to make new containers (abstract, Fig. 3, [0003], [0004], [0007], [0013], [0020], [0039] – [0043], claim 7). 
Specifically, paragraphs [0040] – [0043] describe how the container and recycled container can be made of recycled bio-based material. For instance: “… including used bio-based PET packaging and used petroleum-based PET packaging” ([0040]); “… a method of recycling a used bio-based PET packaging…the method further comprises routing the PET chip to a molding process” ([0042]): and “Thus, a sustainable bio-based packaging may be created by utilizing… recycled MEG and TA made from recycled bio-based materials.” ([0043]).
See, for instance, paragraph [0043]):

    PNG
    media_image1.png
    76
    404
    media_image1.png
    Greyscale

Also note figure 3, which shows a plastic container comprising PET, shows the container being recycled into PET chips or alternatively being decomposed to MEG and TA  and then repolymerized as PET, and either or both the recycled PET chip and the  polymerized recycled PET are made into a container again.
KRIEGEL is silent regarding an amount of recycled bio-based material, such as the claimed about 1 to about 50 wt%. However, KRIEGEL discloses that the container can be made of only bio-based recycled materials, or have specified ratios of bio-based and petrol based materials, or can have a custom blend of the recycled materials, or of both recycled bio-based and virgin bio-based material in specific ratios (fig. 3, [0031], [0037], [0039] – [0043]). In light of such disclosure, one of ordinary skill in the art would have been motivated to vary the amount of the recycled bio-based material to achieve a product with a desired percentage for its intended use. For instance, one can add more virgin material for a better quality product or one can add more recycled material for cost savings and environmental benefit. Note also that the subject matter as a whole would have been obvious to one of ordinary skill in the art since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971); and where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
KRIEGEL is silent regarding an identifier that discloses information on the content of the recycled bio-based polymer and the petrol-based polymer of the container. However, it is exceedingly common to glue labels to containers with any information the company wants to disclose, including the name of the product, the name of the company, the ingredients and calories of the product in the container, etc. It would have been obvious to one of ordinary skill in the art to have added information regarding the content of recycled bio-based polymer and petrol-based polymer comprising the container, especially motivated by the fact that KRIEGEL is concerned with making containers that are sustainable and bio-based.
Claim 17: The bio-based material used to make the packaging and container is post-consumer (PCR) ([0040] – [0043]). 
Claims 18 and 22: KRIEGEL discloses that the material can be made of only bio-based recycled materials, or have specified ratios of bio-based and petrol based materials, or can have a custom blend of the recycled materials, or of both recycled bio-based and virgin bio-based material in specific ratios (fig. 3, [0037], [0039] – [0043]) [wherein any of the above meets the claimed up to 100% PCR bio-based material]. 
Claims 19 – 21: KRIEGEL discloses that the material can be made of only bio-based recycled materials, or have specified ratios of bio-based and petrol based materials, or can have a custom blend of the recycled materials, or of both recycled bio-based and virgin bio-based material in specific ratios (fig. 3, [0037], [0039] – [0043]), but does not explicitly teach a percentage. However, the subject matter as a whole would have been obvious to one of ordinary skill in the art, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971); and where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). For instance, one can add more virgin material for a better quality product or one can add more recycled material for cost savings and environmental benefit.

Claims 1 - 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over KRIEGEL et al (US 2010/0028512) in view of NADELLA et al (WO 2012/024502, using US 2013/0140320 as equivalent) and/or HUMBEECK (WO 2007/071702) and/or LUTTERMANN et al (US 5,201,921).
KRIEGEL’s disclosure is discussed above and is incorporated herein by reference.
Claims 1-12 and 16: If the identifier in claim 1 is interpreted as being an identifier that is part of the plastic or within the plastic, KRIEGEL discloses that additives, such as colorants, are incorporated into the resin that forms the container ([0026], [0036]) [reading on the claimed additive, colorant, marker and tracer of claims 3 – 5 and 9 – 12], but is silent whether the additive acts as an identifier to represent information regarding the recycled bio-based material content.
However, it is known in the art to disclose recycling information on articles, as taught, for instance, by NADELLA and/or HUMBEECK and/or LUTTERMANN:
NADELLA discloses (see entire document) a bio-based plastic container comprising bio-based material (title, abstract, [0031]). The container is printed or embossed on either the inner surface or outer surface of the container, and can have incorporated therein a colored coating as an identifier of its content, size or recyclability ([0031]), [0039], [0040]) [reading on the claimed identifier having information regarding the content of the container of claims 2 and 7; wherein the information on recyclability reads on the claimed identifier that distinguishes a bio-based container from a petrol-based one of claim 3; wherein the color reads on the claimed additive of claim 3, colorant or dye of claim 4, marker of claim 9, colorant of claim 10, and tracer of claim 12;  wherein the colorant in the container reads on the claimed colorant included in the resin that forms the container of claim 5; wherein the colorant as identifier of content and size reads on the claimed percentage of the bio-based container being comprised of bio-based material of claim 7; wherein the information on recyclability reads on the visible mark that designates the plastic container as bio-based of claim 8 and identifies bio-based containers for recovery with  a recycling process of claim 16; wherein the coloring reads on the claimed compound of claim 11 and  tracer added to the polymer of claim 15 and noting that the method of when the color is added is not patentably significant in a product claim].
HUMBEECK discloses a method to sort and recycle the different polymers in waste plastic bottles by using an invisible UV tracer that can be detected by X-ray detectors [reading on the claimed the identifier which is not visible to the human eye without special equipment of claim 6, and reading on the claimed additive, colorant and dye]. The UV tracer is an organic chemical such as bis-benzoxazole and is incorporated into the material. HUMBEECK further discloses that adding the UV tracer improves the ease and accuracy of sorting the plastic containers (abstract, page 3, ¶ 3, 5, 6; page 6, ¶ 2, 4).
LUTTERMANN discloses a process for identifying and sorting plastics by adding 5 ppb of an organic fluorescent dye/tracer during the manufacturing of the plastic [as per claims 11 and 14] which can be identified by laser or by the addition of small amounts of colored marker [reading on the claimed the identifier which is not visible to the human eye without special equipment of claim 6, and reading on the claimed additive, colorant and dye] (abstract, 1:5 – 7, 1:64 – 68, 2:1 – 68).
It would have been obvious to one of ordinary skill in the art to have used KREIGEL’s colorant as an identifier as taught by NADELLA so that the composition of the container can be identified so that it can be properly used and properly recycled, such as, for instance, allowing the consumer and/or recycling center to be better informed as to what is being bought and/or what can be separated and recycled, noting that both KRIEGEL and NADELLA disclose the importance of recycling, thus showing that any information added to the container about its make-up and recyclability is advantageous (see NADELLA: [0002] – [0006]) and see KRIEGEL: [0002], [0003], [0006], [0011], [0040], etc., fig 3). It would also have been obvious to one of ordinary skill in the art to have replaced KREIGEL’s colorant with a UV tracer or to have added a UV tracer to KRIEGEL’s material for cumulative results, as taught by HUMBEECK and/or LUTTERMANN, since NADELLA discloses that a colorant can be used to disclose information regarding the material and container, HUMBEECK teaches that adding a UV tracer is an easy and accurate way to improve identification and sorting, and LUTTERMANN discloses that the tracer allows for the identification and sorting of plastics; wherein all references are concerned with the same field of endeavor of adding a colorant/tracer to the material and are concerned with the importance of recycling plastic materials.
One of ordinary skill in the art would have known to add any identifier that describes the make-up of the container, such as if the container is made of recycled bio-based polymer or petrol-based polymer, with reasonable expectation of success, since KRIEGEL discloses containers that are petrol-based, bio-based and combinations thereof and discloses to add a colorant to the container; NADELLA discloses that the identifier can be used to identify any desired information, such as its content, size, or recyclability; HUMBEECK teaches that adding a tracer is an easy and accurate way to improve identification and sorting; and LUTTERMANN discloses that the tracer allows for the identification and sorting of plastics; thus showing that any desired information or identification can be applied with colorant and tracers.

Claim 13: KREIGEL in view of NADELLA and/or HUMBEECK and/or LUTTERMANN does not explicitly teach that the tracer distinguishes the resin produced by different manufacturers. However, it would have been obvious to one of ordinary skill in the art to have placed a tracer or color code that makes such distinction in KRIEGEL’s container since NADELLA discloses that any information can be added on the container, such as content, size and recyclability ([0031]), [0039], [0040]), HUMBEECK discloses that adding the UV tracer improves the ease and accuracy of sorting the plastic containers and LUTTERMANN discloses the that the tracer allows for the identification and sorting of plastics.
Claim 14: KRIEGEL discloses that additives, such as colorants, are incorporated into the resin that forms the container ([0026], [0036]). LUTTERMANN discloses adding 5 ppb of the tracer (abstract, examples, claim 1).  It would have been obvious to one of ordinary skill in the art to have added LUTTERMANN’s amount of tracer in KRIEGEL’s container since LUTTERMANN discloses that having a tracer allows for the identification and sorting of plastics.
Claim 15: The colorant/tracer is added to the resin ([0026], [0036]). The method of when the colorant is added is not patentably significant in a product claim.
Claims 17-22: See discussion above, incorporated herein by reference.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765